Citation Nr: 0810121	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the February 5, 1973 rating decision that granted service 
connection for scars and residuals of a shell fragment wound 
(SFW) to the left elbow, involving Muscle Group (MG) VI, and 
assigned a 10 percent evaluation.  

2.  Whether there was CUE in the February 5, 1973 rating 
decision that granted service connection for scars and 
residuals of a SFW to the right forearm and wrist with 
sensory neuropathy of digital branch of the right radial 
nerve to thumb, and assigned a 10 percent evaluation.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for scars and residuals of a SFW to the 
left elbow, involving MG VI.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for scars and residuals of a SFW to the 
right forearm and wrist with sensory neuropathy of digital 
branch of the right radial nerve to thumb.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran reportedly had active service from September 1968 
to August 1970.  

By rating action on February 5, 1973, the RO granted service 
connection for scars and residuals of a SFW to the left 
elbow, and for scars and residuals of a SFW to the right 
forearm and wrist with sensory neuropathy of digital branch 
of the right radial nerve to thumb, and assigned a 10 percent 
evaluation for each, effective from November 17, 1972, the 
date of receipt of the veteran's original claim.  38 C.F.R. 
§ 3.400(b)(2).  The veteran was notified of this decision and 
did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

Concerning the issues of CUE in the February 1973 rating 
decision that granted service connection and assigned 
separate 10 percent evaluations for the SFW disabilities, the 
Board notes that while the issues were not listed on the 
cover sheet of the statement of the case (SOC), they were 
adjudicated in the December 2004 rating decision and 
discussed in the SOC.  The veteran was provided with the 
appropriate laws and regulations and his representative 
offered argument on the merits of the claims.  Therefore, the 
Board finds that the issues have been developed for appellate 
review and will address the issues in this decision.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not appeal the February 1973 rating 
decision that granted service connection for scars and 
residuals of a SFW to the left elbow, and scars and residuals 
of a SFW to the right forearm and wrist with sensory 
neuropathy of digital branch of the right radial nerve to 
thumb, and assigned a 10 percent evaluation for each, and 
that rating decision is final.  

3.  The February 1973 rating decision was supported by the 
evidence then of record and was consistent with VA laws and 
regulations then in effect.  

4.  The residuals of a SFW to the left elbow, involving MG 
VI, is manifested by occasional pain in the elbow, two well 
healed, non tender scars (2- and 0.5-inches long), multiple 
retained metallic fragments in the soft tissue, normal muscle 
tone, coordination, and strength, and no limitation of motion 
or functional limitation; the residuals are productive of not 
more than moderate disability.  

5.  The residuals of a SFW to the right forearm and wrist are 
manifested by occasional pain in the wrist and thumb, two 
well healed, non tender scars (2- and 21/4-inches long, 
respectively), multiple retained metallic fragments in the 
soft tissue, some weakness and decreased sensation over the 
dorsum of the thumb.  The residuals are productive of not 
more than moderate disability.  
  

CONCLUSIONS OF LAW

1.  The February 1973 rating decision that granted service 
connection for scars and residuals of a SFW to the left 
elbow, and scars and residuals of a SFW to the right forearm 
and wrist with sensory neuropathy of digital branch of the 
right radial nerve to thumb, and assigned a 10 percent 
evaluation for each disability, is final.  Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); 38 U.S.C.A. 
§ 7105(d) (West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 
(2007).  

2.  The February 1973 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for scars and residuals of a SFW to the left elbow, involving 
MG VI are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.73, Part 4, including Diagnostic Code 
5306 (2007).  

4.  The criteria for an evaluation in excess of 10 percent 
for scars and residuals of a SFW to the right forearm and 
wrist with sensory neuropathy of digital branch of the right 
radial nerve to thumb are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.73, Part 4, including 
Diagnostic Code 5307 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claim of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims explained that in order 
for clear and unmistakable error to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel, 6 Vet. 
App. at 245 (quoting Russell, supra).  See Bustos v. West, 
179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as 
set forth in 38 C.F.R. § 3.105(a), the claimant must show 
that an outcome-determinative error occurred, that is, an 
error that would manifestly change the outcome of a prior 
decision).  

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-36 (1993).  

Additionally, VA regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected as prescribed.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103 (2007).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2007).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable law and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy, 9 Vet. App. at 57.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

Effective February 1, 1990, Title 38, U.S.C. § 5104(b) 
requires the RO to specify, in each rating decision, the 
evidence considered and the reasons for the disposition; 
before that time, rating decisions generally lacked such 
specificity.  See 38 U.S.C.A. § 5104(b) (West 2002); see also 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  Thus, 
"[s]ilence in a final RO Decision made before February 1990 
cannot be taken as showing a failure to consider evidence of 
record."  Id. at 421.  

Factual Background

The service medical records showed that the veteran sustained 
SFW to the dorsum of the left arm above the elbow and to the 
right wrist in May 1969.  Initially, the veteran had some 
partial mild radial nerve paresis secondary to the SFW.  His 
hospital course was uneventful and the partial nerve paresis 
was nearly completely resolved when he was returned to duty 
in July 1969.  On re-evaluation in January 1970, the SFW 
scars were well healed and not tender.  The veteran had 
normal motor function and could do push-ups without 
difficulty, and there was no evidence of neuroma at the right 
wrist.  There was some aesthetic in the radial nerve area 
over the back of the hand and thumb on the radial side.  The 
impression was healed wounds with minimal residuals.  The 
veteran was returned to full duty without any physical 
limitations.  

On a Report of Medical History for separation from service, 
the veteran reported his history of the SFW's, but denied any 
lameness, elbow, joint, or neurological problems of any sort.  
Other than the SFW scars on the left elbow and wrist, no 
pertinent abnormalities were noted on examination at that 
time.  The veteran's upper extremities, neurologic, and 
musculoskeletal systems were normal.  

When examined by VA in December 1972, the veteran reported 
some numbness in the right thumb and aching in the left elbow 
with changes in the weather. He also reported an occasional 
"kink" in the left.  On examination, the veteran had normal 
range of motion in the left elbow and right wrist.  The SFW 
scars were well healed and there was no neurovascular 
impairment in either extremity.  There was some hypoesthesia 
on the radial aspect of the right thumb, distally.  The 
remainder of the examination was unremarkable.  

CUE

Concerning the SFW to the left elbow, the representative 
argued, in essence, that the regulatory provisions extant at 
the time of the 1973 rating decision were incorrectly 
applied.  The representative asserted that the SFW injury to 
the left elbow involved MGs V and VI.  Therefore, the veteran 
should have been assigned a 20 percent evaluation for 
injuries to two muscle groups in the same anatomical area 
under 38 C.F.R. § 4.55(a).  That provision of the regulation 
in effect in 1973 and at present, provides that injuries to 
two muscle groups in the same anatomical area are not to be 
combined, but instead, the rating for the major group 
affected will be elevated to the next higher level according 
to the severity of the aggregate impairment of function of 
the extremity.  The representative argued that since the SFW 
to the veteran's left elbow involved MGs V and VI, the proper 
course would have been to rate the disability based on 
moderate impairment for each muscle group (Diagnostic Code 
(DC) 5305 and 5306), and the rating elevated to 20 percent 
for moderately severe impairment under a hyphenated DC 5305-
5305.  38 C.F.R. § 4.55(a).  

As to the SFW injury to the right wrist and thumb, the 
representative conceded that the evaluation assigned for that 
disability was appropriate, but that the RO should have used 
a hyphenated code for muscle damage and radial nerve 
involvement.  The representative acceded that separate 
ratings for muscle injury and peripheral nerve injury were 
prohibited if, as in this case, both involved function of the 
same body part.  See 38 C.F.R. § 4.55(g) (1973).  Therefore, 
a higher evaluation was not warranted.  However, he argued 
that the veteran should have been rated under a hyphenated 
code to more accurately depict the extent of the injury.  

As indicated above, the law provides that a prior final 
rating action will be revised only on the basis of CUE.  
38 C.F.R. § 3.105(a).  Such error exists only where it 
appears "undebatably" that "[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell, 3 Vet. App. 310, 313 
(1992).  A determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
unappealed rating decision.  Id.  CUE is the kind of error of 
fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo, 6 Vet. App. 40, 43 
(1993).  

To raise a valid claim of CUE, the appellant must state, with 
"some degree of specificity," what the error is and also 
provide "persuasive reasons" why the result would have been 
manifestly different but for the alleged error.  An assertion 
that the adjudicators had "improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger.  

Concerning the left elbow disability, the Board notes that 
the specific muscle group involved in the SFW injury to the 
left upper extremity was never identified, either in the 
service medical records or when examined by VA in December 
1972.  It would appear that the representative's contentions 
that the SFW involved two muscle groups arises from the RO's 
description of the injury in the February 1973 rating 
decision.  Thus, it is not "undebatably" that "the correct 
facts, as they were known at the time of the 1973 rating 
decision were not before the adjudicator.  In this regard, 
the Board is unable to offer any explanation for the RO's 
description that the SFW as having involved two muscle 
groups, nor will it attempt to do so.  Suffice it to say that 
the RO is not competent to offer a medical opinion.  It is 
significant to note; however, that the examiner on the recent 
VA muscle examination in September 2004 identified, 
specifically that the only muscle group involved in the SFW 
to the left elbow was MG VI.  Other than the RO's 
characterization that the SFW involved MG V and VI, the 
evidence of record at the time of the February 1973 rating 
decision did not show or otherwise suggest involvement of 
more than one muscle group.  Accordingly, the Board finds 
that the representative's argument that the statutory or 
regulatory provisions extant at the time of the 1973 rating 
decision were incorrectly applied, is without merit.  

As to the claim of CUE concerning the SFW to the right 
forearm and wrist with sensory neuropathy of digital branch 
of the right radial nerve to thumb, the Board finds that the 
representative's concession that the 10 percent evaluation 
assigned was appropriate, renders the claim moot.  That is, 
the representative's contentions do not provide a valid basis 
for a CUE claim, since they do not allege that the correct 
facts, as they were known at the time, were not before the 
adjudicator, and it is not demonstrated that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  As the Court has held, "simply to claim CUE on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE."  Id.   Therefore, the Board has 
considered whether the more proper remedy in this case is 
denial or dismissal of the veteran's CUE claim regarding the 
assigned rating for the veteran's right forearm and wrist.  
In this regard, the Board has considered the Court's holding 
in Simmons v. Principi, 17 Vet. App. 104 (2003), to the 
effect that if the veteran is only asserting disagreement 
with how VA evaluated the facts before it, the claim should 
be dismissed without prejudice because of the absence of 
legal merit or lack of entitlement under the law.

Given the foregoing, the Board finds that the conflict over 
the interpretation of the facts presented is insufficient to 
rise to the level of CUE, as it is noted that the error must 
be of such significance as to be undebatable.  Damrel, 6 Vet. 
App. at 245 (1994); Russell, 3 Vet. App. 310 (1992).  As 
such, CUE in the rating decision of February 1973, has not 
been established, and that decision remains final.  The 
appeal is denied as to the veteran's claim of CUE in rating 
assigned to his left elbow SFW and, as CUE was not pled with 
specificity, the appeal is dismissed as to the veteran's 
claim fo CUE in the rating assigned to his right forearm and 
wrist.  


VCAA

With respect to the veteran's claim for increased ratings for 
the SFW disabilities, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

In this case, VCAA duty has not been complied with fully, 
with respect to the notice element to advise the claimant to 
provide evidence concerning the effect that any worsening of 
his disability had on his employment and daily life.  
However, the Board finds that the notice error did not affect 
the essential fairness of the adjudication because the 
veteran reported when examined by VA in September 2004, that 
his disabilities did not affect his work or daily activities.  
Based on the veteran's description of the affects of his 
disabilities on his employment and daily activities, and the 
fact that he was provided with the rating criteria for a 
compensable evaluation, the Board finds that the veteran and 
his representative have actual knowledge of what is required 
to substantiate the claims for higher evaluations.  Thus, the 
Board finds that VA complied with the procedural requirements 
of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as 
well as the holdings in Dingess/Hartman, 19 Vet. App. 473 
(2006) and Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2004, fully satisfied the duty to 
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claims and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims, including any evidence in his possession.  Id.  
Further, the veteran was notified of his responsibility to 
submit evidence which showed a worsening or increase in 
severity of his disabilities; of what evidence was necessary 
to establish a higher evaluation, and why the current 
evidence was insufficient to award the benefits sought.  

The veteran's service medical records and VA medical records 
have been obtained and associated with the claims file.  The 
veteran was examined by VA during the pendency of this appeal 
and was afforded an opportunity for a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities.  In this case, the medical evidence of 
record clearly reflects that the veteran is right-handed.  
The records show that the shell fragment injuries to the left 
elbow and the right forearm and wrist did not involve more 
than one muscle group in either extremity.  Thus, combining 
and elevating evaluations under the provisions of 38 C.F.R. 
§ 4.55(e), is not applicable to the facts of this case.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (2007).  

While it is noted that 38 C.F.R. § 4.56 describes muscle 
damage in terms of injury due to a single bullet, small 
shell, or shrapnel fragment, the underlying principle is the 
same regardless of the nature of the injury.  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  The 
classification of muscle damage is provided, in pertinent 
part, as follows:  

The criteria for the evaluation of residuals of healed 
gunshot wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  A 
moderate disability of muscles involves a through- and-
through or deep penetrating wound by a short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residual of 
debridement or with prolonged infection.  There must be 
evidence of hospitalization for treatment of the wound in 
service and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings are entrance and, if 
present, exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are relatively large and so 
situated as to indicate a track of a missile through 
important muscle groups.  There are indications on palpation 
of loss of deep fascia, or loss of muscle substance or loss 
of normal firm resistance of muscles compared with the sound 
side.  The tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of impairment.  

A severe disability of muscles involves a through- and-
through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  

Left Elbow

The veteran is currently assigned a 10 percent evaluation for 
residuals of a SFW to the left elbow under Diagnostic Code 
(DC) 5306 for impairment of Muscle Group (MG) VI, which 
governs extension of the elbow (long head of triceps is 
stabilizer of shoulder joint).  Extensor muscles of the 
elbow: (1) Triceps, (2) anconeus.  Moderate impairment of MG 
VI of the non-dominant arm is assigned a 10 percent 
evaluation.  Moderately severe impairment warrants a 20 
percent evaluation, and severe impairment warrants a 30 
percent evaluation.  

Based on a review of the evidence of record, the Board 
concludes that the current disability rating is appropriate.  
The SFW resulted primarily in soft tissue damage to the left 
distal arm above the elbow.  There was minimal muscle damage 
and no evidence of any nerve or tendon involvement.  The 
wound healed without complications, and the veteran was not 
shown to have any functional impairment in January 1969, or 
at the time of his separation examination in June 1970.  

When examined by VA in September 2004, the veteran reported 
occasional sharp pain near the left elbow, but stated that 
his activities of daily living and employment were not 
affected.  On muscle examination, the veteran had full and 
painless range of motion in the left elbow.  The two soft 
tissue SF scars were well-healed and there were no adhesions 
or tenderness.  The examiner indicated the SFW injury 
involved only MG VI.  X-ray studies revealed metal fragments 
in the soft tissues, but otherwise the bony structure was 
normal.  

On VA neurological examination in September 2004, muscle 
strength and tone in the left arm was normal, and 
coordination was intact.  Reflexes were symmetric and there 
was no evidence of any sensory impairment in the left upper 
extremity.  

A review of the evidence detailed above reveals that the 
veteran's left elbow disability is, at best, moderate in 
nature.  VA examinations showed no evidence of any bone or 
significant muscle damage or any weakness or sensory 
impairment in the left upper extremity.  Except for 
occasional sharp pain in the left arm, the veteran had full 
and painless range of motion and there was no evidence of any 
functional impairment in the left elbow.  There were no 
objective findings of atrophy, loss of deep fascia or muscle 
substance, or any impairment of muscle tonus.  Therefore, the 
Board finds that the veteran's left elbow injury is no more 
than moderate in nature, and that a higher 20 percent rating 
for moderately severe muscle injury is not warranted.  The 
record does not show that the veteran's injury involved more 
than one muscle group, thus combining and elevating 
evaluations would not yield a higher evaluation.  

The Board has considered the veteran's statement concerning 
an occasional sharp pain in the left elbow.  However, the 
veteran reported that the pain had no affect on his daily 
activities or employment.  The medical evidence showed good 
motor power, tonus, and strength of the affected muscle and 
no sensory or neurologic impairment in the left upper 
extremity.  Additionally, repetitive motion testing for 
purposes of determine whether there was any function 
impairment under the holding in DeLuca in February 2003, 
showed no decrease in the veteran's range of 
motion of the left upper extremity.  

The Board has also considered potential referral for an 
extraschedular rating.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).  

After a careful review of the record, the Board has 
determined that this matter has not been addressed by the RO.  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected SFW to the left elbow. 

Finally, the Board notes that an evaluation in excess of 10 
percent is not possible under the applicable diagnostic codes 
based on limitation of motion of the minor elbow.  DCs 5206, 
5207, 5212 or 5213.  Finally, a separate rating for arthritis 
is not warranted because ratings under DC 5306 are based on 
limitation of motion.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  As such, a rating in excess of 10 
percent for residuals of SFW to the left (minor) elbow, 
involving MG VI, is not warranted.  

Applying the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the veteran's present 
impairment from the SFW to the left elbow does not suggest 
that he has sufficient symptoms so as to a warrant a higher 
evaluation at any time during the pendency of this appeal.  
Accordingly, the Board finds that the 10 percent evaluation 
assigned for SFW to the left elbow accurately depicts the 
severity of the condition for the entirety of the rating 
period on appeal, and there is no basis for higher rating.  A 
higher evaluation is not warranted and the 10 percent 
disability rating will be continued.  

Right Wrist & Forearm

The veteran is currently assigned a 10 percent evaluation for 
residuals of a shell fragment wound to the right forearm and 
wrist under DC 5308 for impairment of MG VIII, which governs 
flexion of the wrist, fingers, and thumb.  Moderate 
impairment of MG VIII of the dominant extremity is assigned a 
10 percent evaluation.  Moderately severe impairment warrants 
a 20 percent evaluation, and severe impairment warrants a 30 
percent disability rating.  Parenthetically, it should be 
noted that the rating criteria for injuries to MG VII under 
DC 5307 is identical to DC 5308.  In this regard, while the 
RO initially rated the veteran's disability under DC 5308 by 
rating action in February 1973, the VA examiner in September 
2004 indicated that the SFW's to the right upper extremity 
involved only MG VII.  Since there is no difference in the 
rating criteria, the Board finds no prejudice in rating the 
veteran's disability under the appropriate DC 5307.  

The service medical records showed that the veteran sustained 
a SFW to the right (major) forearm and wrist in May 1969.  
Initially, the veteran experienced some partial mild right 
radial nerve paresis, which almost completely resolved when 
discharged to limited duty in mid-July 1969.  When re-
evaluated in January 1970, the SFW scars were well-healed and 
the veteran had normal function in the right upper extremity.  
The only residual was some aesthesia in the radial nerve area 
over the back of the hand and thumb on the radial side.  
Other than the SFW scars, no complaints or pertinent 
abnormalities were noted on his separation examination in 
June 1970.  

The evidence showed that the SFW involved primarily soft 
tissue damage to the right forearm and wrist.  There was no 
evidence of any significant muscle damage or any nerve or 
tendon involvement.  Other than some hyperesthesia in the 
right thumb, the veteran had good strength and full 
functional use of the right upper extremity at the time of 
service separation.  

When examined by VA in December 1972, the veteran reported 
some numbness in the right thumb.  On examination, there were 
multiple well-healed, nontender scars on the right forearm 
and wrist and some hyperesthesia on the radial side of the 
right thumb.  Range of motion in the right upper extremity 
was within normal limits.  

When examined by VA in September 2004, the veteran reported 
occasional pain in the right wrist and thumb.  The shell 
fragment scars were well healed and without tenderness or 
adhesions.  There was no evidence of tissue loss or any 
functional impairment.  The examiner indicated that all scars 
in the right upper extremity were associated with MG VII.  X-
ray studies showed metal fragments in the soft tissues but no 
bony abnormalities.  On VA neurological examination, there 
was a 10 percent reduction in strength in the right thumb and 
some decreased sensation over the dorsum of the right thumb.  
Strength was normal in the remaining muscles of the right 
upper extremity.  Muscle tone and coordination was intact and 
reflexes were symmetric.  The diagnosis was mild neuropathy 
of the right radial nerve.  

The evidence shows that muscle impairment in the right 
forearm and wrist is, at best, moderate in nature.  
Examinations have revealed no evidence of any bone or 
significant muscle damage, and no limitation of motion in the 
right forearm or wrist.  There is no objective findings of 
atrophy, of loss of deep fascia or muscle substance, or 
impairment of muscle tonus.  Therefore, the Board finds that 
the veteran's right forearm injury does not cause more than 
moderate impairment, and that a higher 20 percent rating for 
moderately severe muscle injury is not warranted by the 
evidence.  The record does not show that the veteran's injury 
involved more than one muscle group, thus combining and 
elevating evaluations would not yield a severe rating.  

While there is some sensory impairment indicative of 
neurological damage, because the right forearm injury is 
rated under MG VII ( or MG VIII), which affects flexion of 
the wrist and fingers, this diagnostic code cannot be 
combined with a peripheral nerve paralysis rating of the same 
body part, because the injuries affect the same functions.  

The Board has considered the veteran's assertions concerning 
pain in the right forearm and numbness in the right thumb.  
While the symptoms described by the veteran suggest that he 
may experience some fatigue-pain and lowered threshold of 
fatigue stemming from the muscle injury, he reported that his 
symptoms did not cause any problems at work or affect his 
daily activities.  Although the VA examiner estimated a 10 
percent weakness in the right thumb, strength was otherwise 
normal in the right upper extremity.  Under the 
circumstances, the medical findings do not reflect a 
functional impairment in the right upper extremity 
commensurate with moderately severe muscle injury so as to 
warrant a rating in excess of 10 percent under the holding in 
DeLuca.  

Additionally, the Board notes that an evaluation in excess of 
10 percent is not possible under the applicable diagnostic 
codes based on limitation of motion of the right (major) 
forearm or wrist.  DCs 5206, 5207 or 5213.  Finally, a 
separate rating for arthritis is not warranted because 
ratings under Diagnostic Code 5307 are based on limitation of 
motion.  Id.  For the reasons set out in the above discussion 
of the veteran's left elbow disability, the Board has 
determined that it does not have jurisdiction over the matter 
of an extraschedular rating for the veteran's service-
connected residuals of SFW.  As such, a rating in excess of 
10 percent for residuals of SFW to the right forearm and 
wrist, involving MG VII, is not warranted.  

[CONTINUED ON NEXT PAGE]


ORDER

As there was no CUE in the February 1973 rating decision 
which granted service connection for scars and residuals of a 
SFW to the left elbow, and assigned a 10 percent evaluation, 
the appeal is denied.  

The claim of CUE in the February 1973 rating decision which 
granted service connection for scars and residuals of a SFW 
to the right forearm and wrist with sensory neuropathy of 
digital branch of the right radial nerve to thumb, and 
assigned a 10 percent evaluation, is dismissed.  

An increased rating for scars and residuals of a SFW to the 
left elbow, involving MG VI, is denied.  

An increased rating for scars and residuals of a SFW to the 
right forearm and wrist with sensory neuropathy of digital 
branch of the right radial nerve to thumb, is denied.  



		
	K. M. MORGAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


